Exhibit 10.1

 

EXECUTIVE FORM

 

GSI COMMERCE, INC.

1075 First Avenue

King of Prussia, PA 19406

 

1996 EQUITY INCENTIVE PLAN

NON-INCENTIVE STOCK OPTION

 

NAME:    «FIRST_NAME» «MIDDLE_NAME» «LAST_NAME» ADDRESS:    «ADDRESS_LINE_1»
«ADDRESS_LINE_2» «ADDRESS_LINE_3»      «CITY», «STATE» «ZIP_CODE» DATE:   
«VEST_BASE_DATE» OPTION NO:    «NUM»

 

1. Option Grant. You are hereby granted an option, effective as of the date
hereof, to purchase «SHARES_GRANTED» shares of Common Stock, par value $.01 per
share (“Common Stock”), of GSI COMMERCE, INC. (the “Company”), at an exercise
price of $«OPTION_PRICE» per share pursuant to the Company’s 1996 Equity
Incentive Plan (the “Plan”).

 

2. Type of Option. It is the intention of the Company and you that this option
will not be an “incentive stock option” as that term is used in Section 422A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
thereunder.

 

3. Option Vesting and Exercise.

 

(a) On and after the date of its grant and prior to the termination of this
option, this option may be exercised in accordance with the following schedule:

 

Exercise Date

--------------------------------------------------------------------------------

 

Cumulative Percentage of

    Aggregate Number of Shares    

of Stock Covered by Option

Which May be Purchased

--------------------------------------------------------------------------------

Beginning

  %

Beginning

  %

Beginning

  %

Beginning

  %

 

less, in the case of any exercise, the number of shares previously purchased by
exercise of this option. No fractional shares will be issued or delivered. This
option will terminate after the expiration of ten years from the date of its
grant, except if terminated earlier as hereafter provided.

 

(b) Notwithstanding anything in the Plan to the contrary, the Board of Directors
of the Company (the “Board”) has determined that this Section 3(b) will
exclusively apply in the

 

1



--------------------------------------------------------------------------------

event of a “Change of Control” (as defined in the Plan) of the Company. This
option will automatically become exercisable immediately prior to a Status
Change referred to in (b) below for an additional number of shares of Common
Stock equal to <<NUMBER OF SHARES>> if (a) a Change of Control occurs,
notwithstanding any determination by the Board under the Plan after the date
hereof that a Change of Control has not occurred, and (b) you suffer a “Status
Change” (as defined in the Plan) due to the Company’s termination of your
employment for any reason other than for “Cause” (as defined in any written
employment agreement between the Company and you or if there is no such
agreement in the Plan) or due to your termination of your employment with the
Company for “Good Reason” (as defined in any written employment agreement
between the Company and you or if there is no such agreement as defined below),
in either case within the twelve (12) month period after such Change of Control.
“Good Reason” means (i) you are demoted, removed or not re-elected to any of
your positions or offices or there is a material diminishment of your title,
position, responsibilities or authorities, (ii) there is a reduction in your
base salary or a material reduction in your benefits, (iii) the Company (or its
successor) materially breaches any written employment agreement between the
Company and you, or (iv) your principal place of employment with the Company (or
its successor) is relocated to more than twenty-five (25) miles beyond the
border of the City of Philadelphia without your consent.

 

4. Notice of Exercise and Payment. You may exercise this option by giving
written notice to the Company on forms supplied by the Company at its then
principal executive office, accompanied by payment of the exercise price for the
total number of shares that you specify you wish to purchase. Common Stock
purchased on exercise of your option must be paid for as follows: (i) in cash or
by check (acceptable to the Company in accordance with guidelines established
for this purpose), bank draft or money order payable to the order of the
Company, (ii) through the delivery of shares of Common Stock which have been
outstanding for at least six months and which have a “fair market value” (as
defined in the Plan) on the last business day preceding the date of exercise
equal to the aggregate exercise price, (iii) by delivery of an unconditional and
irrevocable undertaking by a broker to deliver promptly to the Company
sufficient funds to pay the aggregate exercise price, or (iv) by any combination
of the permissible forms of payment. Any assignment of stock must be in a form
and substance satisfactory to the Company, including guarantees of signature(s),
if the Company deems such guarantees necessary or desirable, and payment of all
transfer taxes.

 

5. Termination of Option.

 

(a) If you suffer a Status Change due to death or Disability (as defined in the
Plan), you or your heirs, executors, administrators or other legal or personal
representatives, as the case may be, may, at any time within one year after the
date of such Status Change (but in no event later than ten years from the date
this option is granted), exercise this option for the number of shares subject
to this option that you had the vested right to purchase immediately prior to
the date of such Status Change. This option will terminate as of the date of
such Status Change with respect to all shares subject to this option that you
did not have the vested right to purchase immediately prior to the date of such
Status Change. After one year after the date you suffer such Status Change, this
option will, to the extent not previously exercised, terminate and be of no
further force or effect.

 

(b) If you suffer a Status Change due to the Company’s termination of your
employment without Cause or your voluntary termination of your employment with
the Company or the termination of your employment with the Company for any
reason other than as set forth

 

2



--------------------------------------------------------------------------------

in subsections (a) – (c) of this Section 5, you may, at any time within ninety
(90) days after the date of such Status Change (but in no event later than ten
years from the date this option is granted), exercise this option for the number
of shares subject to this option that you had the vested right to purchase
immediately prior to the date of such Status Change. This option will terminate
as of the date of such Status Change with respect to all shares subject to this
option that you did not have the vested right to purchase immediately prior to
the date of such Status Change. After ninety (90) days after the date of such
Status Change, this option will, to the extent not previously exercised,
terminate and be of no further force or effect.

 

(c) If you suffer a Status Change due to the Company’s termination of your
employment for Cause, this option will, to the extent not previously exercised,
immediately terminate and be of no further force or effect as of the date you
suffer such Status Change.

 

6. Certain Adjustments. If there is a change in the capitalization of the
Company, such as by stock dividend, stock split, combination of shares, exchange
of securities, recapitalization or other event which the Board deems, in its
sole discretion, to be similar circumstances, the Board will make such equitable
adjustments to the number and/or kind of shares of Common Stock or other
securities subject to this option, the exercise price and any other provision of
this option affected by such change, as may be necessary or appropriate under
the circumstances.

 

7. Shareholder Status. You will not become a stockholder of the Company until
(i) you make any required payments in respect of the Common Stock issuable
pursuant to this option, (ii) you furnish the Company with any required
agreements, certificates, letters or other instruments, and (iii) you actually
receive the shares of Common Stock. Subject to any terms and conditions imposed
by the Plan, upon the occurrence of all of the conditions set forth in the
immediately preceding sentence, you will have all rights of a stockholder with
respect to shares of Common Stock, including, but not limited to, the right to
vote such shares and to receive dividends and other distributions paid with
respect to such shares.

 

8. Conditions to Delivery of Common Stock. Notwithstanding any other provision
of the Plan, the Company will not be obligated to deliver any shares of Common
Stock pursuant to the Plan (i) until all conditions to this option have been
satisfied, (ii) until, in the opinion of counsel to the Company, all applicable
Federal and state laws and regulations have been complied with, (iii) if the
outstanding Common Stock is at the time listed on any stock exchange or included
for quotation on an inter-dealer system, until the shares to be delivered have
been listed or included or authorized to be listed or included on such exchange
or system upon official notice of notice of issuance, (iv) if it might cause the
Company to issue or sell more shares of Common Stock than the Company is then
legally entitled to issue or sell, and (v) until other legal matters in
connection with the issuance and delivery of such shares have been approved by
counsel to the Company. If the sale of Common Stock has not been registered
under the Securities Act of 1933, as amended, the Company may require, as a
condition to exercise of this option, such representations or agreements as
counsel to the Company may consider appropriate to avoid violation of such Act
and may require that the certificates evidencing such Common Stock bear an
appropriate legend restricting transfer. If this option is exercised by your
legal or personal representative, the Company will be under no obligation to
deliver Common Stock pursuant to such exercise until the Company is satisfied as
to the authority of such representative.

 

3



--------------------------------------------------------------------------------

9. Transferability of Option. Neither this option nor any of your rights under
this option or under the Plan may be assigned or transferred in any manner other
than by will or under the laws of descent and distribution. This option may be
exercised only by you (or by your heirs, estate, beneficiary or personal or
legal representative under Section 5(a)). The foregoing will not, however,
restrict the ability of your heirs, estate, beneficiaries, or personal or legal
representatives to enforce the terms of the Plan with respect to this option.

 

10. Miscellaneous. This option is subject to the terms of the Plan in effect on
the date this option is granted, which terms are hereby incorporated herein by
reference and made a part hereof. In the event of any conflict between the terms
of this option and the terms of the Plan in effect on the date of this option,
the terms of the Plan will govern. Capitalized terms used in this option without
definition will have the meanings given to those terms in the Plan. This option
constitutes the entire understanding between the Company and you with respect to
the subject matter hereof, and no amendment, modification or waiver of this
option, in whole or in part, will be binding upon the Company unless in writing
and signed by the Company. This option and the performances of the parties
hereunder will be construed in accordance with and governed by the laws of the
State of Delaware.

 

Please sign the copy of this option and return it to the Company, thereby
indicating your understanding of and agreement with its terms and conditions.

 

GSI COMMERCE, INC. By:  

 

--------------------------------------------------------------------------------

 

I hereby acknowledge receipt of a copy of the foregoing stock option and, having
read it hereby signify my understanding of, and my agreement with, its terms and
conditions.

 

 

--------------------------------------------------------------------------------

«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»

 

4